EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Cancel claims 1 and 5-9

Add new claims 21-26:

--21. 	The method of claim 11 wherein the hair comprises a final rinse friction of from about 600 gf to about 2000 gf; and wherein the hair comprises a delta final to initial of at least 150 gf.—

-22.	The method of claim 11 wherein the silicone comprises a plurality of particles wherein the average particle size is from about 10 nm to about 250 nm.—


--24.	The method of claim 11 wherein the hair comprises a delta final to initial of at least about 200 gf.—

--25.	The method of claim 11 wherein the shampoo composition comprises a liquid phase viscosity of from about 1 centipoise to about 5000 centipoise.—

--26.	The method of claim 11 wherein the shampoo composition comprises a liquid phase viscosity of from about 5 centipoise to about 3000 centipoise.—

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES I BOYER whose telephone number is (571)272-1311. The examiner can normally be reached M-S 10-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES I BOYER/Primary Examiner, Art Unit 1761